Exhibit 12 ONEOK Partners, L.P. Computation of Ratio of Earnings to Fixed Charges Years Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 (Thousands of dollars) Fixed Charges, as defined Interest on long-term debt $ 172,810 $ 146,046 $ 136,533 $ 90,066 $ 79,020 Other interest 12,426 4,714 439 3 15 Amortization of debt discount, premium and expense 1,942 1,765 (2,294 ) (2,379 ) (1,690 ) Interest on lease agreements 6,341 6,392 5,605 1,522 1,192 Total Fixed Charges 193,519 158,917 140,283 89,212 78,537 Earnings before income taxes and undistributed income of equity method investees 618,848 417,305 501,595 189,042 190,245 Earnings available for fixed charges $ 812,367 $ 576,222 $ 641,878 $ 278,254 $ 268,782 Ratio of earnings to fixed charges 4.20 x 3.63 x 4.58 x 3.12 x 3.42 x For purposes of computing the ratio of earnings to fixed charges, "earnings" consists of income before cumulative effect of a change in accounting principle plus fixed charges, minority interests in income of consolidated subsidiaries, income taxes and distributed income of equity method investees, less capitalized interest and undistributed income of equity method investees. "Fixed charges" consists of interest expensed and capitalized, the amortization of debt discounts and issue costs and the representative interest portion of operating leases.
